Citation Nr: 0113045	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 30 percent evaluation.  




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from February 1994 to 
February 1997.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision by the Jackson, Mississippi, Regional Office (RO), 
which confirmed a 30 percent evaluation for post-traumatic 
stress disorder.  Service connection for post traumatic 
stress disorder was granted by rating decision of September 
1997.  A 30 percent rating was assigned at that time.  There 
was no disagreement with that action.  The appealed rating 
stems from an informal claim from an examination conducted in 
February 2000, apparently as a routine future exam.


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by complaints of anxiety, 
depression, sleep difficulties, flashbacks, and nightmares.  
She is well-oriented, with normal mood and affect; and has 
essentially intact cognitive functioning.  

2.  She attends cosmetology school and maintains good grades; 
resides with her children; and has a boyfriend.  She 
reportedly has difficulty retaining jobs due to anxiety 
around people.  

3.  Any symptomatology reasonably attributable to the 
service-connected post-traumatic stress disorder does result 
in occupational and social impairment with reduced 
reliability and productivity, but not with deficiencies in 
most areas.



CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, but 
no more, for appellant's post-traumatic stress disorder have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.10, 4.126, 4.130, Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the appellate issue with 
directions to provide further assistance to appellant, 
particularly in light of the partial allowance in the 
decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
psychiatric disability over the years are documented in the 
medical evidence.  Recent VA psychiatric examinations were 
conducted in 1997, 1998, and 2000, which are sufficiently 
detailed and comprehensive for rating her psychiatric 
disability and included assignment of a score on the Global 
Assessment of Functioning Scale (GAF Scale), which deals with 
the degree to which an individual functions socially and 
industrially.  

Moreover, there is no indication that more recent, relevant 
medical records exist that would show a greater degree of 
severity of that disability than that shown on said 
examinations.  Additionally, recent VA outpatient treatment 
records have been obtained.  Appellant was issued a Statement 
of the Case, which included relevant rating criteria and 
clinical evidence and a detailed explanation of the rationale 
for said rating decision.  Thus, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), has been satisfied with respect to the issue on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder:  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).  In view of 
the date of the claim herein, these provisions are for 
application in rating this claim.

Appellant contends, in essence, that her psychiatric 
disability warrants at least a 50 percent disability rating.  
It is asserted that she has anxiety particularly around 
people, concentration difficulties, nightmares, flashbacks, 
crying spells, and other associated symptomatology that 
result in social and industrial inadaptability.  

Appellant's service medical records indicate that in July 
1994, she was acutely suicidal and claimed to have been raped 
a month earlier.  The following month, her complaints 
included sleep disturbance, nightmares, concentration 
difficulties, and suicidal ideation.  Post-traumatic 
depression was diagnosed.  

On March 1997 VA psychiatric examination, appellant's 
complaints included intrusive thoughts 5-6 times a week about 
the in-service rape, depression, poor memory/concentration, 
sleep difficulties, almost nightly nightmares and flashbacks, 
and occasional auditory illusion of voices in the distance.  
The diagnoses included post-traumatic stress disorder and 
dysthymic disorder with a current GAF scale score of 50.  

VA outpatient treatment records reveal that in March 1998, 
appellant's complaints included intrusive thoughts concerning 
the in-service rape.  She described her depression as about a 
5 and the disruptiveness in her life from her post-traumatic 
stress disorder symptomatology as a 10 (based on an 
increasing scale of 1 to 10).  Post-traumatic stress disorder 
was diagnosed, with assignment of a GAF scale score of 52.  
In May 1998, she was on psychotropic medications and reported 
feeling "good" with her depression improved.  She also 
reported having obtained a divorce, and ridding herself of an 
abusive boyfriend.  Her flashbacks and nightmares had 
decreased.  A GAF scale score of 65 was assigned.  

On December 1998 VA psychiatric examination, appellant 
reported being a "beauty college" student and that her 
grades were good.  Her complaints included troubling 
intrusive thoughts twice a week, nightly nightmares, 
flashbacks during the day approximately 5 times that would 
interfere with daily activities, anxiety in certain social 
situations, and a moderately strong startle reaction.  She 
was described as moderately depressed.  She reported being 
forgetful and that she slept about five hours a night.  She 
denied suicidal ideation.  She reported having a boyfriend 
and described her sister as a close friend.  A female at the 
college was friendly with her and appellant looked forward to 
starting bible study with her next week.  The diagnoses 
included post-traumatic stress disorder and dysthymic 
disorder with a current GAF scale score of 55.  

On February 2000 VA psychiatric examination, appellant 
reported feeling somewhat better since being on Sertraline, 
Trazodone, and Lorazepam.  She reported not having flashbacks 
and nightmares as often, with current frequency [of 
flashbacks] about once or twice a week instead of the 
previous two to three times a week.  Nightmares reportedly 
occurred several times a week, although later during the 
examination, she reported having nightmares twice a week.  
She felt very anxious much of the time, particularly if in a 
room with someone.  Although she had trouble falling asleep, 
she described her sleep as "fairly well."  It was indicated 
that although she had had several jobs, she could not retain 
a job very long because of anxiety.  She reportedly had not 
worked the past month.  She had had several jobs, such as 
fast food or grocery clerk, but experienced difficulty due to 
anxiety.  She did not like being alone.  She lived with three 
children and had a boyfriend.  She stated being sad and 
lonely at times, but denied suicidal ideation.  Clinically, 
she appeared pleasant, cooperative, and neatly dressed.  She 
was well-oriented with normal mood and affect.  Thought 
content was unremarkable, except for the aforementioned 
flashbacks and nightmares.  Post-traumatic stress disorder 
was diagnosed with a GAF scale score of 55.  The examiner 
remarked that the post-traumatic stress disorder currently 
appeared slightly more stable.  

Although appellant has complained of various post-traumatic 
stress disorder symptomatology, such as flashbacks and 
nightmares, it is significant that she reportedly has 
experienced significant improvement with psychotropic 
medications.  She socializes to a significant extent, being a 
cosmetology student and engaging in friendships with others 
outside her immediate family.  Additionally, on recent VA 
examinations, the psychiatrists, after review of the clinical 
findings elicited on examination, assigned a current GAF 
scale score of 55 (which corresponds to no greater than a 
moderate impairment level).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995), wherein the United States Court of 
Appeals for Veterans Claims (Court) explained that "GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....  A 55-60 rating indicates "moderate difficulty 
in social, occupational, or school functioning."  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  

However, the provisions of 38 C.F.R. § 4.126 state that 
assignment of an evaluation should be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The positive evidence includes the fact that appellant's 
psychiatric disorder reportedly adversely affects retention 
of jobs, apparently due to her experiencing significant 
anxiety in certain situations.  In deciding this appellate 
issue, the Board has resolved all reasonable doubt in 
appellant's favor in considering the overall social and 
industrial inadaptability shown and the frequency and 
severity of exacerbations of appellant's post-traumatic 
stress disorder symptomatology.  Accordingly, the Board 
concludes that an increased evaluation of 50 percent for 
appellant's post-traumatic stress disorder is warranted.  

However, an evaluation in excess of 50 percent is not 
warranted, since appellant's service-connected post-traumatic 
stress disorder does not result in occupational and social 
impairment with deficiencies in most areas.  Again, the 
clinical evidence, including the assigned GAF of 55, 
indicates that the overall adequacy of her judgment, thought, 
mood, and functioning in school and care of her children does 
not meet the criteria for the next higher evaluation.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that appellant's service-connected 
post-traumatic stress disorder presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation of 50 percent, but no more, for 
appellant's post-traumatic stress disorder is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

